873 So. 2d 537 (2004)
William B. BUTLER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D02-3758.
District Court of Appeal of Florida, First District.
May 21, 2004.
Nancy A. Daniels, Public Defender, and Terry Carley, Assistant Public Defender, Tallahassee, for Appellant.
Charlie Crist, Attorney General, and Daniel A. David, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
DISMISSED as moot. See Rosales v. Moore, 775 So. 2d 971 (Fla. 1st DCA 2000); *538 Edwards v. State, 765 So. 2d 222 (Fla. 2d DCA 2000); Lee v. State, 230 So. 2d 478 (Fla. 4th DCA 1970).
ERVIN, BENTON and LEWIS, JJ., concur.